DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yourist (US 20090230084).
Regarding Claim 1, Yourist teaches a container for a product, the container (10) comprising: a base wall (18), at least one side wall (outer wall 26, particularly 22) extending from the base wall in a main direction of extension the container, an end portion (12), comprising a neck (14) for discharge of the product, positioned at an end of the container opposite the base wall in the main direction of extension (Fig 1), the base wall, the at least one side wall and the end portion defining the container open at the neck (opening at 16), a gripping system comprising at least one recess (28) in the at least one side wall, the at least one recess extending mainly along the main direction of extension (Fig 1), and having a first edge (44) and a second edge (42)  which are convergent with each other towards the neck and convergent with each other towards the base wall (Fig 2), the second edge (42) defining with a profile of the at least one side wall a gripping portion in the container (between 28, 24); wherein the first edge has a curved shape with a concavity facing towards the second edge (Fig 2); wherein the second edge has a curved shape and has a first section (46) having a concavity facing towards the first 
Regarding Claim 2, Yourist as applied to Claim 1 above teaches all the limitations of Claim 2, including that the gripping portion (28) thins from the neck towards the base wall (Fig 2).
Regarding Claim 6, Yourist as applied to Claim 1 above teaches all the limitations of Claim 6, including that the first (44) and second (42) edges are joined to one another on a side of the end portion (the edges meet at a lower side of the top end portion, near the top of the container; Fig 2).
Regarding Claim 8, Yourist as applied to Claim 1 above teaches all the limitations of Claim 8, including that the first (44) and second (42) edges each have a concave section (44; 46) with the respective concave sections facing each other (Fig 2). 
Regarding Claim 10, Yourist as applied to Claim 1 above teaches all the limitations of Claim 10, including that the at least one side wall comprises a first side wall (26, particularly 52) defining a front frontal wall (52), a second side wall (26, particularly 54) defining a rear frontal wall (54), at least a third side wall (22) connecting the first and second side walls (paragraph [0023]), the first, second and third side walls extending from the base wall in the main direction of extension, connected to each other and being closed at a top by the end portion of the container (Fig 2; paragraph [0023]), the at least one recess (28) being formed on the first side wall (52; Fig 2).
Regarding Claim 11, Yourist as applied to Claim 1 above teaches all the limitations of Claim 11, including that the at least one recess is delimited by at least one base (center of recess 28; central between the two edges), by a first end wall and by a second end wall (portions of recess 28 between the center of recess 28 towards first and second edges 44 and 42 respectively), the first and second end walls starting from the base and facing each other (the two end walls face each other such that they lie opposite the base from each other, abutting at the base; see annotated Fig. 1 below).

    PNG
    media_image1.png
    374
    324
    media_image1.png
    Greyscale

Annotated Figure 1 – an annotated version of Figure 2 of Yourist. A bolded black line has been drawn down the middle of recess 28, indicating the “base” portion of the recess. The first end wall is the portion of 28 that lies between the base and edge 44, while the second wall is the portion of 28 that lies between the base and edge 42, wherein the two end walls face each other.
Regarding Claim 12, Yourist as applied to Claim 11 above teaches all the limitations of Claim 12, including that the first and second end walls (portions of 28 between the respective edges and the base; annotated Fig 1) of the at least one recess extend from the at least one base to the at least one side wall (sidewall begins on the other side of first and second edges 44 and 42 from the end walls), the first and second end walls of the at least one recess being respectively delimited, at the at least one side wall by the first and second edges (first end wall delimited by first edge 44, second end wall delimited by second edge 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Yourist (US 20090230084).
Regarding Claim 5, Yourist as applied to Claim 1 above teaches all the limitations of Claim 5, but does not explicitly teach that the second section of the second edge is closer to the neck of the container than the first section of the second edge. However, it would have been obvious to one of ordinary skill in the art to modify the recess of Yourist by inverting the recess, such that the second section (lower portion of 42) of Yourist is closer to the neck portion of the container than the first section (46) of the second edge of Yourist. To modify the recess of Yourist such that the second section of the second edge is closer to the neck of the container than the first section of the second edge as claimed would entail a mere change in shape of the recess and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding Claim 5, Yourist as applied to Claim 5 above teaches all the limitations of Claim 5, including that the second section of the second edge is closer to the neck of the container than the first section of the second edge. However, it would have been additionally obvious to one of ordinary skill in the art to modify the recess of Yourist by extending the top portion of the recess and narrowing said recess, so as to mirror the bottom of the recess where the two edges taper before joining at a point, in order to create more surface area which the user can grip. In mirroring narrow lower portion of the recess and modifying the upper portion of the recess with the taper and point, a new uppermost 
Regarding Claim 7, Yourist as applied to Claim 1 above teaches all the limitations of Claim 7, but does not explicitly teach the depth of the at least one recess. While Yourist does not explicitly teach the depth of the recess, Yourist teaches that distance D1 is .175 inches (~4.5mm) in paragraph [0030], demonstrated in Figure 7. It would have been obvious to one of ordinary skill in the art that the recess (curve above 53, which extends into the container) is similar in proportion to this distance D1 and as such could protrude a similar amount into the container (i.e. the depth of the recess). Especially given that there is no description in the specification of Yourist of how deep the recess is, one of ordinary skill in the art would glean from the reference that the recess may be a similar depth due to the similar scale in the figure and as such would be motivated to modify the recess of Yourist to be 4.5mm deep. While Yourist discloses the general conditions of the claimed invention except for the express disclosure of the depth of the recess, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the container of Yourist such that the depth of the recess is between 4 mm and 12 (particularly, ~4.5mm per Yourist) since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Yourist (US 20090230084) in view of Renz (US 20020017502).
Regarding Claim 7, Yourist as applied to Claim 7 above teaches all the limitations of Claim 7, including the depth of the recess. However, Renz also teaches that the at least one recess has a depth of between 4 mm and 12 according to a volume of the container (paragraph [0028]; width of recess is .17 inches = ~4.17 mm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recess of Yourist by adding that the depth is 4.17 mm as taught by Renz in order to provide assistance in gripping or holding such that the width of the recess allows a user to grip or hold the container (paragraph [0028]). One of ordinary skill in the art would have recognized that providing ample area for the user to grip would be advantageous to ensure the container does not slip from the user’s hand. It would be particular obvious to modify the recess depth to be of 4.17mm because it was already notoriously obvious (i.e. Renz) to do so. 
Regarding Claim 9, Yourist as applied to Claim 8 above teaches all the limitations of Claim 9, except for the distance between the first and second edge. However, Renz teaches a maximum transverse distance between the concave section of the first edge and the concave section of the second edge is between 18 mm and 55 mm according to a volume of the container (paragraph [0028]; width of recess is .86 inches = ~21.8 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recess of Yourist by adding that the recess width is 21.8mm as taught by Renz in order to provide assistance in gripping or holding such that the width of the recess allows a user to grip or hold the container (paragraph [0028]). One of ordinary skill in the art would have recognized that providing ample area for the user to grip would be advantageous to ensure the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Uptergrove (US 20110132916) teaches a recess having a first edge and a second edge which are convergent with each other towards the neck and convergent with each other towards the base wall, wherein the first edge has a curved shape with a concavity facing towards the second edge, wherein the second edge has a curved shape and has a first section having a concavity facing towards the first edge and a second section connected to the first section, with a concavity facing away from the first edge. Uptergrove also teaches that the second section of the second edge is closer to the neck of the container with respect to the first section of the second edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735